Citation Nr: 1455555	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2. Whether there was clear and unmistakable error (CUE) in an August 2002 rating decision which denied entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran was a World War II Era Veteran who served in the Philippine Commonwealth Army from January 1942 to June 1946.  The Veteran died in August 2010. The appellant is the Veteran's widow. 

These matters come before the Board of Veteran's Appeals (Board) from an August 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Manila, Philippines.

In June 2012 the appellant requested to be advanced on the docket due to the appellant's advanced age. Based on supporting documentation within the claims folder reflecting the appellant is 75 years of age or older, the criteria for an advance on the docket has been met. (See marriage certificate). Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for the cause of the Veteran's death.

2. The evidence submitted subsequent to the August 2002 rating decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.

3. The August 2002 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSIONS OF LAW

1. The unappealed August 2002 rating decision which denied service connection for the cause of the Veteran's death is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2014).

2. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for the cause of the Veteran's death, is not reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3. The August 2002 rating decision which denied service connection for the cause of the Veteran's death did not contain CUE. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in May 2011, VA informed the appellant of what evidence was required to substantiate the claim, of her and VA's respective duties for obtaining evidence, of the reasons for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's medical records, death certificate, marriage certificate, VA compensation award letters, and the statements of the appellant.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence
	
In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Clear and Unmistakable Error

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105(a).

A determination of CUE is a three-pronged test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for service connection for the cause of the Veteran's death was denied by the RO in August 2002, because the appellant failed to show that the Veteran's death was due to his service-connected pulmonary tuberculosis (PTB). The appellant did not appeal the decision and it became final. In April 2011, the appellant requested that the claim for entitlement to service connection for the cause of the Veteran's death be reopened.   

Evidence of record at time of last final denial

At the time of the August 2002 RO denial, the evidence of record consisted of the Veteran's military record, VA compensation award letters to the Veteran, the Veteran's death certificate, marriage certificate, and correspondence. 

VA compensation award letters reflect that the Veteran was service connected for PTB in 1946. At the time of the Veteran's death, his PTB was rated as noncompensable. (See June 1951 VA award letter and May 1951 VA rating sheet). 

The Veteran's January 1988 death certificate reflects that the immediate cause of death was due to cardio respiratory arrest probably secondary to massive myocardial infarction.

Evidence of record since the last final denial

The evidence received since the last final denial includes statements from the appellant that the Veteran's death was caused by his service-connected disability PTB. (See October 2004 statement in support of the claim). Additionally, the appellant resubmitted the Veteran's death certificate and marriage certificate.

Old and new evidence of record considered as a whole

The Board finds that the additional evidence is cumulative or redundant and does not raise the possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The appellant has simply resubmitted the same documents already associated with the claims folder, to advance the contention that the Veteran's PTB was the primary cause or substantially contributed to his death. While the appellant has submitted new statements in support of the claim, the contentions are the same. Thus, the new evidence submitted is redundant.

Additionally, the evidence received since the last final decision does not relate to establishing a fact necessary to the Veteran's claim. The additional evidence does not contain any medical evidence or opinion that the Veteran's service-connected PTB was the primary cause or that it materially or substantially contributed to his death. 
Instead, the only medical evidence on record is that the immediate cause of the Veteran's death was cardio respiratory arrest, probably secondary to massive myocardial infarction . (See January 1988 death certificate). 

Service-connected diseases or injuries involving active processes affecting vital organs may receive a presumption to have been a contributory cause of death.
 However, the presumption of a debilitation may not be assumed here, as the evidence on record fails to reflect that the Veteran's PTB affected vital organs and was evaluated as 100 percent disabling at the time of death. 38 C.F.R. § 3.312(c)(3). Instead the claims folder reflects that the Veteran's condition was considered in arrest and was rated zero percent disabling at the time of death. (See January 1957 VA rating sheet). 

Based on the foregoing, the Board concludes that the evidence submitted since the August 2002 RO decision is not new and material and does not serve to reopen the Veteran's service connection claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Clear and Unmistakable Error

As the August 2002 rating decision became final, it may only be reversed or amended based on clear and unmistakable error (CUE). See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

In a June 2011 statement in support of the claim, the appellant asserted that  since the original August 2002 RO decision did not apply 38 C.F.R. § 3.312(c)(3) in favor of the appellant, a clear and unmistakable error exist. The appellant does not assert that the facts before the RO at the time of the August 2002 decision were incorrect. Instead the appellant asserts that the regulatory provisions were incorrectly applied, specifically 38 C.F.R. § 3.312(c)(3).

As mentioned earlier, 38 C.F.R. § 3.312(c)(3) does not apply in this case because the evidence on record at the time of the August 2002 decision failed to reflect that the Veteran's PTB affected vital organs and was evaluated as 100 percent disabling at the time of his death. Thus, the RO did not incorrectly apply the statutory or regulatory provisions. 

As the evidence of record reflects that the RO considered the correct facts as they were known at the time, and correctly applied the existing statutory or regulatory provisions; there was no clear error, and the RO's decision was the product of reasonable weighing of the evidence. See Russell, 3 Vet. App. 310; Fugo, 6 Vet. App. at 43-44. As such, the August 2002 decision will not be reversed or amended. See 38 C.F.R. § 3.105(a).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the appeal is denied.

The appeal to establish CUE in an August 2009 rating decision is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


